UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1880


ROSA SANDOVAL,

                    Plaintiff - Appellee,

             v.

STARWEST SERVICES, LLC; EHAB KHALIL; TARIQ ALGAILY,

                    Defendants - Appellants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01053-AJT-TCB)


Submitted: March 19, 2019                                         Decided: March 27, 2019


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Kellie M.L. Budd, Abigail S. Reigle, DOUMAR MARTIN PLLC, Arlington, Virginia,
for Appellants. Randall Sousa, LAW OFFICES OF RANDALL SOUSA, Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starwest Services, LLC, Ehab Khalil, and Tariq Algaily (“the defendants”) appeal

from the district court’s order finding, after a bench trial, that they willfully violated Rosa

Sandoval’s rights under the Fair Labor Standards Act, 29 U.S.C. §§ 201–219, and

entering a $25,508 judgment in her favor. After reviewing the record, however, we note

that the district court did not adjudicate Sandoval’s state law claims for breach of

contract, unjust enrichment, and quantum meruit.

       Our jurisdiction generally extends to review only final orders, see 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, see 28 U.S.C. § 1292; Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949), and the

district court’s order is neither a final order nor an appealable interlocutory or collateral

order, see Porter v. Zook, 803 F.3d 694, 696-97 (4th Cir. 2015). Accordingly, we dismiss

the appeal for lack of jurisdiction and remand the case to the district court to allow the

district court to consider Sandoval’s state law claims. We also dismiss as premature

Sandoval’s motions for attorney’s fees.

       We grant Sandoval’s motion to submit the case on the briefs and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2